Exhibit 10.1(b)

 

REVOLVING PROMISSORY NOTE

 

$19,000,000.00     May 11, 2020

 

FOR VALUE RECEIVED, HARTE HANKS, INC., a Delaware corporation (“Borrower”),
having an address at 9601 McAllister Freeway, Suite 610, San Antonio, Texas
78216, hereby promises to pay to the order of TEXAS CAPITAL BANK, NATIONAL
ASSOCIATION, a national banking association (together with its successors and
assigns and any subsequent holders of this Note, “Lender”), as hereinafter
provided, the principal sum of NINETEEN MILLION AND NO/100 DOLLARS
($19,000,000.00) or so much thereof as may be advanced by Lender from time to
time hereunder to or for the benefit or account of Borrower, together with
interest thereon at the Note Rate (as hereinafter defined), and otherwise in
strict accordance with the terms and provisions hereof.

 

1.     DEFINITIONS

 

1.1     Definitions. As used in this Note, the following terms shall have the
following meanings:

 

“Applicable Margin” means the percent per annum set forth below:

 

Applicable Margin for
Base Rate Portion

Applicable Margin
for LIBOR Portion

 

 

-0.75 %

1.95 %

 

 

“Applicable Rate” means: (a) in the case of a Portion bearing interest based
upon the Base Rate, the Base Rate plus the Applicable Margin; and (b) in the
case of a Portion bearing interest based upon LIBOR, LIBOR plus the Applicable
Margin.

“Base Rate” means for any day, a rate of interest equal to the Prime Rate for
such day. “Borrower” has the meaning set forth in the introductory paragraph of
this Note.

 

“Business Day” means a weekday, Monday through Friday, except a legal holiday or
a day on which banking institutions in Dallas, Texas are authorized or required
by law to be closed. Unless otherwise provided, the term “days” when used herein
means calendar days.

 

“Change” means (a) any change after the date of this Note in the risk-based
capital guidelines applicable to Lender, or (b) any adoption of or change in any
other law, governmental or quasi-governmental rule, regulation, policy,
guideline, interpretation, or directive (whether or not having the force of law)
after the date of this Note that affects capital adequacy or the amount of
capital required or expected to be maintained by Lender or any entity
controlling Lender; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change,” regardless of the date enacted, adopted or
issued.

 

REVOLVING NOTE     PAGE 1 OF 13 25614252v.4

 

 

“Charges” means all fees, charges and/or any other things of value, if any,
contracted for, charged, taken, received or reserved by Lender in connection
with the transactions relating to this Note and the other Loan Documents, which
are treated as interest under applicable law.

 

“Credit Agreement” means the Credit Agreement dated as of April 17, 2017,
executed by Lender and Borrower, as amended by First Amendment to Credit
Agreement dated as of January 9, 2018 and Second Amendment to Credit Agreement
dated as of even date herewith, as modified, amended, renewed, extended, and
restated from time to time.

 

“Debtor Relief Laws” means Title 11 of the United States Code, as now or
hereafter in effect, or any other applicable law, domestic or foreign, as now or
hereafter in effect, relating to bankruptcy, insolvency, liquidation,
receivership, reorganization, arrangement or composition, extension or
adjustment of debts, or similar laws affecting the rights of creditors.

 

“Default Interest Rate” means a rate per annum equal to the Note Rate plus four
percent (4%), but in no event in excess of the Maximum Rate.

 

“Event of Default” has the meaning set forth in the Credit Agreement.

 

“Funding Loss” means the amount (which shall be payable on demand by Lender)
necessary to promptly compensate Lender for, and hold it harmless from, any
loss, cost or expense incurred by Lender as a result of:

 

(a)     any payment or prepayment of any Portion bearing interest based upon
LIBOR on a day other than the last day of the relevant LIBOR Interest Period
(whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise); or

 

(b)     any failure by Borrower to prepay, borrow, continue or convert a Portion
bearing or selected to bear interest based upon LIBOR on the date or in the
amount selected by Borrower;

 

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Portion
or from fees payable to terminate the deposits from which such funds were
obtained. Borrower shall also pay any customary administrative fees charged by
Lender in connection with the foregoing. For purposes of calculating amounts
payable by Borrower to Lender hereunder, Lender shall be deemed to have funded
the Portion based upon LIBOR by a matching deposit or other borrowing in the
London inter-bank market for a comparable amount and for a comparable period,
whether or not such Portion was in fact so funded.

 

“Lender” has the meaning set forth in the introductory paragraph of this Note.

 

“LIBOR” means, with respect to each LIBOR Interest Period, the rate (expressed
as a percentage per annum and adjusted as described in the last sentence of this
definition of LIBOR) for deposits in United States Dollars (commonly known as
“LIBOR”) for a term equal to the LIBOR Interest Period that is published or
announced on Bloomberg BTMM as calculated by Intercontinental Exchange (ICE)
Benchmark Administration Limited (“ICE”) (or any successor thereto) as of 11:00
a.m., London, England, time, on the related LIBOR Determination Date. If such
rate shall cease to be published or announced on Bloomberg BTMM or if Lender
determines (which determination shall be conclusive absent manifest error) that
the rate calculated by ICE no longer accurately reflects the

 

 

 

REVOLVING NOTE     PAGE 2 OF 13

 

 

rate available to Lender in the London interbank market and, that such
circumstance is likely to be temporary, LIBOR shall be determined by Lender to
be the offered rate as announced by a recognized commercial service as
representing the average LIBOR rate for deposits in United States dollars for a
term equal to the LIBOR Interest Period as of 11:00 a.m. on the relevant LIBOR
Determination Date.

 

LIBOR shall be adjusted on each LIBOR Determination Date by dividing LIBOR by a
number determined by subtracting from 1.00 the then-stated maximum rate,
expressed as a decimal, at which reserves (including any basic marginal,
special, supplemental, emergency or other reserves) are required to be
maintained by member banks of the United States Federal Reserve System for
eurocurrency funding or liabilities as defined in Regulation D (or any successor
category of liabilities under Regulation D).

 

Notwithstanding anything herein to the contrary, in no event shall LIBOR (or any
Alternative Rate) ever be less than one percent (1.00%). LIBOR and any
Alternative Rate may be adjusted from time to time in Lender’s sole discretion
for then-applicable, but actual, reserve requirements, deposit insurance
assessment rates, marginal emergency, supplemental, special and other reserve
percentages, and other actual regulatory costs.

 

“LIBOR Banking Day” means a day on which commercial banks in the City of London,
England are open for business and dealing in offshore dollars.

 

“LIBOR Determination Date” means a day that is three (3) LIBOR Banking Days
prior to the beginning of the relevant LIBOR Interest Period.

 

“LIBOR Interest Period” means a period of one (1) month. The first day of the
interest period must be a LIBOR Banking Day. The last day of the interest period
and the actual number of days during the interest period will be determined by
Lender using the practices of the London inter-bank market.

“Loan Documents” has the meaning set forth in the Credit Agreement. “Maturity
Date” means April 17, 2022.

 

“Maximum Rate” means, at all times, the maximum rate of interest which may be
charged, contracted for, taken, received or reserved by Lender in accordance
with applicable Texas law (or applicable United States federal law to the extent
that such law permits Lender to charge, contract for, receive or reserve a
greater amount of interest than under Texas law). The Maximum Rate shall be
calculated in a manner that takes into account any and all fees, payments, and
other charges in respect of the Loan Documents that constitute interest under
applicable law. Each change in any interest rate provided for herein based upon
the Maximum Rate resulting from a change in the Maximum Rate shall take effect
without notice to Borrower at the time of such change in the Maximum Rate.

 

“Note” means this Note.

 

“Note Rate” means the rate equal to the lesser of (a) the Maximum Rate or (b)
the Applicable Rate.

 

 

 

REVOLVING NOTE     PAGE 3 OF 13

 

 

“Payment Date” means the first day of each and every calendar month during the
term of this Note.

 

“Portion” means any principal amount bearing interest based upon the Base Rate
or LIBOR.

 

“Prime Rate” means, for any day, the rate of interest announced from time to
time by Lender as its “base” or “prime” rate of interest, which Borrower hereby
acknowledges and agrees may not be the lowest interest rate charged by Lender
and is set by Lender in its sole discretion, changing when and as said prime
rate changes. Notwithstanding anything herein to the contrary, in no event shall
the Prime Rate ever be less than three and one-fourth percent (3.25%).

 

“Related Indebtedness” means any and all indebtedness paid or payable by
Borrower to Lender pursuant to the Loan Documents or any other communication or
writing by or between Borrower and Lender related to the transaction or
transactions that are the subject matter of the Loan Documents, except such
indebtedness which has been paid or is payable by Borrower to Lender under this
Note.

 

1.2     Rules of Construction. Any capitalized term used in this Note and not
otherwise defined herein shall have the meaning ascribed to such term in the
Credit Agreement. All terms used herein, whether or not defined in Section 1.1
hereof, and whether used in singular or plural form, shall be deemed to refer to
the object of such term whether such is singular or plural in nature, as the
context may suggest or require. All personal pronouns used herein, whether used
in the masculine, feminine or neutral gender, shall include all other genders;
the singular shall include the plural and vice versa.

 

2.     PAYMENT TERMS

 

2.1     Payment of Principal and Interest; Revolving Nature. All accrued but
unpaid interest on the principal balance of this Note outstanding from time to
time shall be payable on each Payment Date. The then outstanding principal
balance of this Note and all accrued but unpaid interest thereon shall be due
and payable on the Maturity Date. Borrower may from time to time during the term
of this Note borrow, partially or wholly repay its outstanding borrowings, and
reborrow, subject to all of the limitations, terms and conditions of the Credit
Agreement; provided, however, that the total outstanding borrowings under this
Note shall not at any time exceed the principal amount stated above. The unpaid
principal balance of this Note at any time shall be the total amount advanced
hereunder by Lender less the amount of principal payments made hereon by or for
Borrower, which balance may be endorsed hereon from time to time by Lender or
otherwise noted in Lender’s records, which notations shall be, absent manifest
error, conclusive evidence of the amounts owing hereunder from time to time.

 

2.2     Application. Except as expressly provided herein to the contrary, all
payments on this Note shall be applied in the following order of priority: (a)
the payment or reimbursement of any expenses, costs or obligations (other than
the outstanding principal balance hereof and interest hereon) for which either
Borrower shall be obligated or Lender shall be entitled pursuant to the
provisions of this Note or the other Loan Documents; (b) the payment of accrued
but unpaid interest hereon; and (c) the payment of all or any portion of the
principal balance hereof then outstanding hereunder, in the direct order of
maturity. If an Event of Default exists under this Note or under any of the
other Loan Documents, then Lender may, at the sole option of Lender, apply any
such payments, at any

 

 

 

REVOLVING NOTE     PAGE 4 OF 13

 

 

time and from time to time, to any of the items specified in clauses (a), (b) or
(c) above without regard to the order of priority otherwise specified in this
Section 2.2 and any application to the outstanding principal balance hereof may
be made in either direct or inverse order of maturity.

 

2.3     Payments. All payments under this Note made to Lender shall be made in

immediately available funds at 745 E. Mulberry, Suite 300, San Antonio Texas
78212 (or at such other place as Lender, in Lender’s sole discretion, may have
established by delivery of written notice thereof to Borrower from time to
time), without offset, in lawful money of the United States of America, which
shall at the time of payment be legal tender in payment of all debts and dues,
public and private. Payments by check or draft shall not constitute payment in
immediately available funds until the required amount is actually received by
Lender in full. Payments in immediately available funds received by Lender in
the place designated for payment on a Business Day prior to 11:00 a.m. (Dallas,
Texas time) at such place of payment shall be credited prior to the close of
business on the Business Day received, while payments received by Lender on a
day other than a Business Day or after 11:00 a.m. (Dallas, Texas time) on a
Business Day shall not be credited until the next succeeding Business Day. If
any payment of principal or interest on this Note shall become due and payable
on a day other than a Business Day, then such payment shall be made on the next
succeeding Business Day. Any such extension of time for payment shall be
included in computing interest which has accrued and shall be payable in
connection with such payment.

 

2.4     Rate Selection, Etc. (a) Borrower may select, subject to the terms and
conditions set

forth below, a Note Rate based upon either LIBOR or the Base Rate for the entire
principal amount of this Note then outstanding or any Portion thereof.
Borrower’s ability to select a Note Rate based on LIBOR shall be subject to the
definition of “LIBOR” in Section 1 and be suspended or terminated as provided
for therein and in this Section 2.4. No more than three (3) LIBOR Interest
Periods may be outstanding at any time, and each Portion bearing interest based
on LIBOR shall be at least $100,000. Borrower may designate the Portion to bear
interest based upon LIBOR by giving Lender written notice of its selection
before 11:00 a.m. (Dallas, Texas time) on the LIBOR Determination Date, which
selection shall be irrevocable, for each LIBOR Interest Period. If an Event of
Default has occurred and is continuing, the option to select LIBOR as a basis
for the Note Rate shall be terminated. No LIBOR Interest Period may extend
beyond the Maturity Date. Any Portion for which LIBOR Interest Period is not
selected shall bear interest at a Note Rate based upon the Base Rate. The
determination by Lender of the Note Rate shall, in the absence of manifest
error, be conclusive and binding in all respects.

 

(b)     Notwithstanding anything contained herein to the contrary and subject to
clause 2.4(c) below, if at any time, Lender determines (which determination
shall be conclusive in the absence of manifest error) that (i) ICE (or any other
successor thereto) has ceased to calculate LIBOR, (ii) deposits in United States
Dollars in the relevant amounts and of the relevant maturity are not being
offered to banks in the London interbank market for the applicable amount and
requested LIBOR Interest Period, (iii) adequate and reasonable means do not
exist for determining LIBOR for any requested LIBOR Interest Period, (iv) LIBOR
for any requested LIBOR Interest Period does not accurately reflect the rate
available to Lender in the London interbank market, (v) any applicable law or
regulation or any change therein on the interpretation or application thereof or
compliance therewith by Lender prohibits, restricts, or makes impossible the
charging of interest based on LIBOR or shall make it unlawful for Lender to make
or maintain the indebtedness evidenced by this Note in Eurodollars, (vi) LIBOR
does not adequately and fairly reflect the cost to Lender of making or
maintaining the Loan, due to changes in administrative costs, fees, tariffs and
taxes and other matters

 

 

 

REVOLVING NOTE     PAGE 5 OF 13

 

 

outside of Lender’s reasonable control, then Lender shall give Borrower prompt
notice thereof, and this Note shall bear interest, and continue to bear interest
until Lender determines that the applicable circumstance described in the
foregoing clauses (b)(i), (ii), (iii), (iv), (v) or (vi) no longer pertains, at
the Base Rate plus Applicable Margin.

 

(c)     If, at any time, Lender determines (which determination shall be
conclusive absent manifest error) that (i) any circumstance described in clauses
(b)(i)-(b)(vi) has arisen and is not likely to be temporary, or (ii) if (x) ICE
or the Alternative Reference Rates Committee convened by the Board of Governors
of the Federal Reserve System has announced a commercial loan index as an
alternative to LIBOR and commercial banks in the United States are using such
alternative loan index for new commercial loans, (y) LIBOR is no longer being
widely used by commercial banks as a loan index in the United States for new
commercial loans similar to the loan to Borrower, or (z) a governmental
authority having jurisdiction over Lender has made a public statement
identifying a specific date after which LIBOR shall no longer be used for
determining interest rates for new commercial loans originated in the United
States, then Lender may notify Borrower of such circumstance. Following such
notice, any obligation of Lender to maintain any indebtedness under this Note at
a rate based on LIBOR and Borrower’s option to elect a rate based on LIBOR shall
terminate; provided, however, Lender may establish an alternate index rate of
interest to LIBOR (and an interest rate margin) after giving due consideration
to the then-prevailing market convention for determining an index rate of
interest for new commercial loans originated by commercial banks in the United
States as determined by Lender (the “Alternative Rate”). If requested by Lender,
Borrower shall enter into an amendment to this Note to reflect the Alternative
Rate and such other related changes to this Note as may be applicable. If no
Alternative Rate has been established and Lender has notified Borrower that any
circumstance under clauses (c)(i) or (c)(ii) has arisen, then any indebtedness
under this Note shall bear interest (and continue to bear interest) at the Base
Rate (with LIBOR no longer being used to determine the Base Rate) plus the
Applicable Margin unless and until an Alternative Rate is established.

 

2.5     Computation Period. Interest on the indebtedness evidenced by this Note
shall be

computed on the basis of a three hundred sixty (360) day year and shall accrue
on the actual number of days elapsed for any whole or partial month in which
interest is being calculated. In computing the number of days during which
interest accrues, the day on which funds are initially advanced shall be
included regardless of the time of day such advance is made, and the day on
which funds are repaid shall be included unless repayment is credited prior to
the close of business on the Business Day received as provided in Section 2.3
hereof. Each determination by Lender of an interest rate or fee hereunder shall
be conclusive and binding for all purposes, absent manifest error.

 

2.6     Prepayment. Borrower shall have the right to prepay, at any time and
from time to

time upon at least five (5) Business Days prior written notice to Lender,
without fee, premium or penalty, all or any portion of the outstanding principal
balance hereof; provided, however, that (a) such prepayment shall also include
any and all accrued but unpaid interest on the amount of principal being so
prepaid through and including the date of prepayment, plus any other sums which
have become due to Lender under the other Loan Documents on or before the date
of prepayment, but which have not been fully paid and (b) such prepayment shall
also include any Funding Loss. Prepayments of principal shall be applied in
inverse order of maturity.

 

2.7     Unconditional Payment. Borrower is and shall be obligated to pay all
principal,

interest and any and all other amounts which become payable under this Note or
under any of the

 

 

 

REVOLVING NOTE     PAGE 6 OF 13

 

 

other Loan Documents absolutely and unconditionally and without any abatement,
postponement, diminution or deduction whatsoever and without any reduction for
counterclaim or setoff whatsoever. If at any time any payment received by Lender
hereunder shall be deemed by a court of competent jurisdiction to have been a
voidable preference or fraudulent conveyance under any Debtor Relief Law, then
the obligation to make such payment shall survive any cancellation or
satisfaction of this Note or return thereof to Borrower and shall not be
discharged or satisfied with any prior payment thereof or cancellation of this
Note, but shall remain a valid and binding obligation enforceable in accordance
with the terms and provisions hereof, and such payment shall be immediately due
and payable upon demand.

 

2.8     Partial or Incomplete Payments. Remittances in payment of any part of
this Note

other than in the required amount in immediately available funds at the place
where this Note is payable shall not, regardless of any receipt or credit issued
therefor, constitute payment until the required amount is actually received by
Lender in full in accordance herewith and shall be made and accepted subject to
the condition that any check or draft may be handled for collection in
accordance with the practice of the collecting bank or banks. Acceptance by
Lender of any payment in an amount less than the full amount then due shall be
deemed an acceptance on account only, and the failure to pay the entire amount
then due shall be and continue to be an Event of Default in the payment of this
Note.

 

2.9     Default Interest Rate. For so long as any Event of Default exists under
this Note or

under any of the other Loan Documents, regardless of whether or not there has
been an acceleration of the indebtedness evidenced by this Note, and at all
times after the maturity of the indebtedness evidenced by this Note (whether by
acceleration or otherwise), and in addition to all other rights and remedies of
Lender hereunder, interest shall accrue on the outstanding principal balance
hereof at the Default Interest Rate, and such accrued interest shall be
immediately due and payable. Borrower acknowledges that it would be extremely
difficult or impracticable to determine Lender’s actual damages resulting from
any late payment or Event of Default, and such late charges and accrued interest
are reasonable estimates of those damages and do not constitute a penalty.

 

2.10 Late Charge. At the option of Lender, Borrower will pay Lender, on demand,
(i) a “late charge” equal to $2,500 (but not to exceed the Maximum Rate) when
such installment is not paid within five (5) days following the date such
installment is due and (ii) a processing fee in the amount of $25.00 for each
check which is provided to Lender by Borrower in payment for an obligation owing
to Lender under any Loan Document but is returned or dishonored for any reason,
in order to cover the additional expenses involved in handling delinquent and
returned or dishonored payments.

 

2.11 Change. If Lender determines that the amount of capital required or
expected to be maintained by Lender or any entity controlling Lender, is
increased as a result of a Change, then, within fifteen (15) days of demand by
Lender, Borrower shall pay to Lender the amount necessary to compensate Lender
for any shortfall in the rate of return on the portion of such increased capital
that Lender determines is attributable to this Note or the principal amount
outstanding hereunder (after taking into account Lender’s policies as to capital
adequacy).

 

 

 

REVOLVING NOTE     PAGE 7 OF 13

 

3.     EVENT OF DEFAULT AND REMEDIES

 

3.1     Remedies. Upon the occurrence of an Event of Default, Lender shall have
the right

to exercise any rights and remedies set forth in the Credit Agreement and the
other Loan Documents.

 

3.2     Remedies. Upon the occurrence of an Event of Default, Lender shall have
the

immediate right, at the sole discretion of Lender and without notice, demand,
presentment, notice of nonpayment or nonperformance, protest, notice of protest,
notice of intent to accelerate, notice of acceleration, or any other notice or
any other action (ALL OF WHICH BORROWER HEREBY EXPRESSLY WAIVES AND
RELINQUISHES): (a) to declare the entire unpaid balance of the indebtedness
evidenced by this Note (including, without limitation, the outstanding principal
balance hereof, all sums advanced or accrued hereunder or under any other Loan
Document, and all accrued but unpaid interest thereon) at once immediately due
and payable (and upon such declaration, the same shall be at once immediately
due and payable) and may be collected forthwith, whether or not there has been a
prior demand for payment and regardless of the stipulated date of maturity; (b)
to foreclose any Liens and security interests securing payment hereof or thereof
(including, without limitation, any Liens and security interests); and (c) to
exercise any of Lender’s other rights, powers, recourses and remedies under the
Loan Documents or at law or in equity, and the same (i) shall be cumulative and
concurrent, (ii) may be pursued separately, singly, successively, or
concurrently against Borrower or others obligated for the repayment of this Note
or any part hereof, or against any one or more of them, at the sole discretion
of Lender, (iii) may be exercised as often as occasion therefor shall arise, it
being agreed by Borrower that the exercise, discontinuance of the exercise of or
failure to exercise any of the same shall in no event be construed as a waiver
or release thereof or of any other right, remedy, or recourse, and (iv) are
intended to be, and shall be, nonexclusive. All rights and remedies of Lender
hereunder and under the other Loan Documents shall extend to any period after
the initiation of foreclosure proceedings, judicial or otherwise, with respect
to the Mortgaged Property or any portion thereof.

 

3.3 WAIVERS. EXCEPT AS SPECIFICALLY PROVIDED IN THE LOAN DOCUMENTS TO THE
CONTRARY, BORROWER AND ANY ENDORSERS OR GUARANTORS HEREOF SEVERALLY WAIVE AND
RELINQUISH PRESENTMENT FOR PAYMENT, DEMAND, NOTICE OF NONPAYMENT OR
NONPERFORMANCE, PROTEST, NOTICE OF PROTEST, NOTICE OF INTENT TO ACCELERATE,
NOTICE OF ACCELERATION OR ANY OTHER NOTICES OR ANY OTHER ACTION. BORROWER AND
ANY ENDORSERS OR GUARANTORS HEREOF SEVERALLY WAIVE AND RELINQUISH, TO THE
FULLEST EXTENT PERMITTED BY LAW, ALL RIGHTS TO THE BENEFITS OF ANY MORATORIUM,
REINSTATEMENT, MARSHALING, FORBEARANCE, VALUATION, STAY, EXTENSION, REDEMPTION,
APPRAISEMENT, EXEMPTION AND HOMESTEAD NOW OR HEREAFTER PROVIDED BY THE
CONSTITUTION AND LAWS OF THE UNITED STATES OF AMERICA AND OF EACH STATE THEREOF,
BOTH AS TO ITSELF AND IN AND TO ALL OF ITS PROPERTY, REAL AND PERSONAL, AGAINST
THE ENFORCEMENT AND COLLECTION OF THE OBLIGATIONS EVIDENCED BY THIS NOTE OR BY
THE OTHER LOAN DOCUMENTS.

 

4.     GENERAL PROVISIONS

 

4.1     No Waiver; Amendment. No failure to accelerate the indebtedness
evidenced by this

Note by reason of an Event of Default hereunder, acceptance of a partial or past
due payment, or

 

 

 

REVOLVING NOTE     PAGE 8 OF 13

 

 

indulgences granted from time to time shall be construed (a) as a novation of
this Note or as a reinstatement of the indebtedness evidenced by this Note or as
a waiver of such right of acceleration or of the right of Lender thereafter to
insist upon strict compliance with the terms of this Note, or (b) to prevent the
exercise of such right of acceleration or any other right granted under this
Note, under any of the other Loan Documents or by any applicable laws. Borrower
hereby expressly waives and relinquishes the benefit of any statute or rule of
law or equity now provided, or which may hereafter be provided, which would
produce a result contrary to or in conflict with the foregoing. The failure to
exercise any remedy available to Lender shall not be deemed to be a waiver of
any rights or remedies of Lender under this Note or under any of the other Loan
Documents, or at law or in equity. No extension of the time for the payment of
this Note or any installment due hereunder, made by agreement with any person
now or hereafter liable for the payment of this Note, shall operate to release,
discharge, modify, change or affect the original liability of Borrower under
this Note, either in whole or in part, unless Lender specifically, unequivocally
and expressly agrees otherwise in writing.

 

4.2     Interest Provisions.

 

(a)     Savings Clause. It is expressly stipulated and agreed to be the intent
of Borrower and Lender at all times to comply strictly with the applicable Texas
law governing the Maximum Rate or amount of interest payable on the indebtedness
evidenced by this Note and the Related Indebtedness (or applicable United States
federal law to the extent that it permits Lender to contract for, charge, take,
reserve or receive a greater amount of interest than under Texas law). If the
applicable law is ever judicially interpreted so as to render usurious any
amount (i) contracted for, charged, taken, reserved or received pursuant to this
Note, any of the other Loan Documents or any other communication or writing by
or between Borrower and Lender related to the transaction or transactions that
are the subject matter of the Loan Documents, (ii) contracted for, charged,
taken, reserved or received by reason of Lender’s exercise of the option to
accelerate the maturity of this Note and/or the Related Indebtedness, or (iii)
Borrower will have paid or Lender will have received by reason of any voluntary
prepayment by Borrower of this Note and/or the Related Indebtedness, then it is
Borrower’s and Lender’s express intent that all amounts charged in excess of the
Maximum Rate shall be automatically canceled, ab initio, and all amounts in
excess of the Maximum Rate theretofore collected by Lender shall be credited on
the principal balance of this Note and/or the Related Indebtedness (or, if this
Note and all Related Indebtedness have been or would thereby be paid in full,
refunded to Borrower), and the provisions of this Note and the other Loan
Documents shall immediately be deemed reformed and the amounts thereafter
collectible hereunder and thereunder reduced, without the necessity of the
execution of any new document, so as to comply with the applicable law, but so
as to permit the recovery of the fullest amount otherwise called for hereunder
and thereunder; provided, however, that if this Note has been paid in full
before the end of the stated term of this Note, then Borrower and Lender agree
that Lender shall, with reasonable promptness after Lender discovers or is
advised by Borrower that interest was received in an amount in excess of the
Maximum Rate, either refund such excess interest to Borrower and/or credit such
excess interest against this Note and/or any Related Indebtedness then owing by
Borrower to Lender. Borrower hereby agrees that as a condition precedent to any
claim seeking usury penalties against Lender, Borrower will provide written
notice to Lender, advising Lender in reasonable detail of the nature and amount
of the violation, and Lender shall have sixty (60) days after receipt of such
notice in which to correct such usury violation, if any, by either refunding
such excess interest

 

 

 

REVOLVING NOTE     PAGE 9 OF 13

 

 

to Borrower or crediting such excess interest against this Note and/or the
Related Indebtedness then owing by Borrower to Lender. All sums contracted for,
charged, taken, reserved or received by Lender for the use, forbearance or
detention of any debt evidenced by this Note and/or the Related Indebtedness
shall, to the extent permitted by applicable law, be amortized or spread, using
the actuarial method, throughout the stated term of this Note and/or the Related
Indebtedness (including any and all renewal and extension periods) until payment
in full so that the rate or amount of interest on account of this Note and/or
the Related Indebtedness does not exceed the Maximum Rate from time to time in
effect and applicable to this Note and/or the Related Indebtedness for so long
as debt is outstanding. Notwithstanding anything to the contrary contained
herein or in any of the other Loan Documents, it is not the intention of Lender
to accelerate the maturity of any interest that has not accrued at the time of
such acceleration or to collect unearned interest at the time of such
acceleration.

 

(b)     Ceiling Election. To the extent that Lender is relying on Chapter 303 of
the Texas Finance Code to determine the Maximum Rate payable on the Note and/or
any other portion of the Obligations, Lender will utilize the weekly ceiling
from time to time in effect as provided in such Chapter 303, as amended. To the
extent United States federal law permits Lender to contract for, charge, take,
receive or reserve a greater amount of interest than under Texas law, Lender
will rely on United States federal law instead of such Chapter 303 for the
purpose of determining the Maximum Rate. Additionally, to the extent permitted
by applicable law now or hereafter in effect, Lender may, at its option and from
time to time, utilize any other method of establishing the Maximum Rate under
such Chapter 303 or under other applicable law by giving notice, if required, to
Borrower as provided by applicable law now or hereafter in effect.

 

4.3     WAIVER OF JURY TRIAL. TO THE FULLEST EXTENT PERMITTED BY

APPLICABLE LAW, BORROWER HEREBY IRREVOCABLY AND EXPRESSLY WAIVES ALL RIGHT TO A
TRIAL BY JURY IN ANY ACTION, PROCEEDING, OR COUNTERCLAIM (WHETHER BASED UPON
CONTRACT, TORT, OR OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE LOAN
DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED THEREBY OR THE ACTIONS OF LENDER IN
THE NEGOTIATION, ADMINISTRATION, OR ENFORCEMENT THEREOF. EACH PARTY HERETO (A)
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 4.3.

 

4.4     GOVERNING LAW; VENUE; SERVICE OF PROCESS. THIS NOTE SHALL

BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS;
PROVIDED THAT LENDER SHALL RETAIN ALL RIGHTS UNDER FEDERAL LAW. THIS AGREEMENT
HAS BEEN ENTERED INTO IN BEXAR COUNTY, TEXAS, AND IS PERFORMABLE FOR ALL
PURPOSES IN BEXAR COUNTY, TEXAS. THE PARTIES HEREBY AGREE THAT ANY LAWSUIT,
ACTION, OR PROCEEDING THAT IS BROUGHT (WHETHER IN CONTRACT, TORT OR OTHERWISE)
ARISING OUT OF OR

 

 

 

REVOLVING NOTE     PAGE 10 OF 13

 

 

RELATING TO ANY OF THE LOAN DOCUMENTS, THE TRANSACTIONS CONTEMPLATED THEREBY, OR
THE ACTIONS OF THE LENDER IN THE NEGOTIATION, ADMINISTRATION OR ENFORCEMENT OF
ANY OF THE LOAN DOCUMENTS SHALL BE BROUGHT IN A STATE OR FEDERAL COURT OF
COMPETENT JURISDICTION LOCATED IN BEXAR COUNTY, TEXAS. BORROWER HEREBY
IRREVOCABLY AND UNCONDITIONALLY (A) SUBMITS TO THE EXCLUSIVE JURISDICTION OF
SUCH COURTS, (B) WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE
VENUE OF ANY SUCH LAWSUIT, ACTION, OR PROCEEDING BROUGHT IN ANY SUCH COURT, AND
(C) FURTHER WAIVES ANY CLAIM THAT IT MAY NOW OR HEREAFTER HAVE THAT ANY SUCH
COURT IS AN INCONVENIENT FORUM. EACH OF THE PARTIES HERETO AGREE THAT SERVICE OF
PROCESS UPON IT MAY BE MADE BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT
REQUESTED AT THE ADDRESS FOR NOTICES REFERENCED IN SECTION 11.11 OF THE CREDIT
AGREEMENT.

 

4.5     Relationship of the Parties. Notwithstanding any prior business or
personal

relationship between Borrower and Lender, or any officer, director or employee
of Lender, that may exist or have existed, the relationship between Borrower and
Lender is solely that of debtor and creditor, Lender has no fiduciary or other
special relationship with Borrower, Borrower and Lender are not partners or
joint venturers, and no term or condition of any of the Loan Documents shall be
construed so as to deem the relationship between Borrower and Lender to be other
than that of debtor and creditor.

 

4.6     Successors and Assigns. The terms and provisions hereof shall be binding
upon and

inure to the benefit of Borrower and Lender and their respective heirs,
executors, legal representatives, successors, successors-in-title and assigns,
whether by voluntary action of the parties, by operation of law or otherwise,
and all other persons claiming by, through or under them. The terms “Borrower”
and “Lender” as used hereunder shall be deemed to include their respective
heirs, executors, legal representatives, successors, successors-in-title and
assigns, whether by voluntary action of the parties, by operation of law or
otherwise, and all other persons claiming by, through or under them.

 

4.7     Time is of the Essence. Time is of the essence with respect to all
provisions of this

Note and the other Loan Documents.

 

4.8     Headings. The Section and Subsection titles hereof are inserted for
convenience of

reference only and shall in no way alter, modify, define, limit, amplify or be
used in construing the text, scope or intent of such Sections or Subsections or
any provisions hereof.

 

4.9     Controlling Agreement. In the event of any conflict between the
provisions of this

Note and the Credit Agreement, it is the intent of the parties hereto that the
provisions of the Credit Agreement shall control. In the event of any conflict
between the provisions of this Note and any of the other Loan Documents (other
than the Credit Agreement), it is the intent of the parties hereto that the
provisions of this Note shall control. The parties hereto acknowledge that they
were represented by competent counsel in connection with the negotiation,
drafting and execution of this Note and the other Loan Documents and that this
Note and the other Loan Documents shall not be subject to the principle of
construing their meaning against the party which drafted same.

 

4.10 Notices. Whenever any notice is required or permitted to be given under the
terms of this Note, the same shall be given in accordance with Section 11.11 of
the Credit Agreement.

 

 

 

REVOLVING NOTE     PAGE 11 OF 13

 

 

4.11 Severability. If any provision of this Note or the application thereof to
any person or circumstance shall, for any reason and to any extent, be invalid
or unenforceable, then neither the remainder of this Note nor the application of
such provision to other persons or circumstances nor the other instruments
referred to herein shall be affected thereby, but rather shall be enforced to
the greatest extent permitted by applicable law.

 

4.12 Right of Setoff. In addition to all Liens upon and rights of setoff against
the money, securities, or other property of Borrower given to Lender that may
exist under applicable law, Lender shall have and Borrower hereby grants to
Lender a Lien upon and a right of setoff against all money, securities, and
other property of Borrower, now or hereafter in possession of or on deposit with
Lender, whether held in a general or special account or deposit, for
safe-keeping or otherwise, and every such Lien and right of setoff may be
exercised without demand upon or notice to Borrower. No Lien or right of setoff
shall be deemed to have been waived by any act or conduct on the part of Lender,
or by any neglect to exercise such right of setoff or to enforce such Lien, or
by any delay in so doing, and every right of setoff and Lien shall continue in
full force and effect until such right of setoff or Lien is specifically waived
or released by an instrument in writing executed by Lender.

 

4.13 Costs of Collection. If any holder of this Note retains an attorney-at-law
in connection with any Event of Default or at maturity or to collect, enforce,
or defend this Note or any part hereof, or any other Loan Document in any
lawsuit or in any probate, reorganization, bankruptcy or other proceeding, or if
Borrower sues any holder in connection with this Note or any other Loan Document
and does not prevail, then Borrower agrees to pay to each such holder, in
addition to the principal balance hereof and all interest hereon, all costs and
expenses of collection or incurred by such holder or in any such suit or
proceeding, including, but not limited to, reasonable attorneys’ fees.

 

4.14 Statement of Unpaid Balance. At any time and from time to time, Borrower
will furnish promptly, upon the request of Lender, a written statement or
affidavit, in form satisfactory to Lender, stating the unpaid balance of the
indebtedness evidenced by this Note and the Related Indebtedness and that there
are no offsets or defenses against full payment of the indebtedness evidenced by
this Note and the Related Indebtedness and the terms hereof, or if there are any
such offsets or defenses, specifying them.

 

4.15 FINAL AGREEMENT. THIS NOTE AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

4.16 Renewal, Extension and Decrease. This Note is executed in renewal,
extension and decrease of, and not in novation or discharge of, that certain
promissory note dated May 7, 2019, executed by Borrower and payable to the order
of Lender in the original principal amount of $22,000,000.00, which promissory
note was extended in renewal and extension of, but not in novation or discharge
of, that certain promissory note dated January 9, 2018, executed by Borrower and
payable to the order of Lender in the original principal amount of
$22,000,000.00, which promissory note was executed in renewal, extension and
increase of, and not in novation or discharge of, that certain promissory note
dated April 17, 2017, executed by Borrower and payable to the order of Lender in
the original principal amount of $20,000,000.00.

 

 

 

REVOLVING NOTE     PAGE 12 OF 13

 

IN WITNESS WHEREOF, Borrower, intending to be legally bound hereby, has duly
executed this Note as of the day and year first written above.

 

BORROWER: 

 

HARTE HANKS, INC.

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name: L

 

 

--------------------------------------------------------------------------------

Title:     CP-0

 

 

 

--------------------------------------------------------------------------------

 

 

 

REVOLVING NOTE     PAGE 13 OF 13

 